                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                     Desc
                                                                                                         Main Document    Page 1 of 52


                                                                       1   Richard M. Pachulski (CA Bar No. 90073)
                                                                           Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                       2   Malhar S. Pagay (CA Bar No. 189289)
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                       3   10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, CA 90067
                                                                       4   Telephone: 310/277-6910
                                                                       5   Facsimile: 310/201-0760
                                                                           Email: rpachulski@pszjlaw.com
                                                                       6            jdulberg@pszjlaw.com
                                                                                    mpagay@pszjlaw.com
                                                                       7
                                                                           Attorneys for Debtor and Debtor in Possession
                                                                       8

                                                                       9                                 UNITED STATES BANKRUPTCY COURT
                                                                      10                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                      11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   In re:                                                    Case No.: 2:19-bk-24804-VZ
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   YUETING JIA,1
                                            ATTOR NE YS A T L AW




                                                                                                                                     Chapter 11
                                                                      14                                    Debtor.                  DEBTOR’S NOTICE OF OBJECTION TO
                                                                                                                                     CLAIM 21 FILED BY CHONGQING
                                                                      15                                                             LETV COMMERCIAL FACTORING CO.;
                                                                                                                                     MEMORANDUM OF POINTS AND
                                                                      16                                                             AUTHORITIES AND DECLARATIONS
                                                                                                                                     OF LUETIAN SUN, XIANGXIANG ZUO
                                                                      17                                                             AND SHAN HE IN SUPPORT THEREOF
                                                                      18
                                                                                                                                     Date:          May 7, 2020
                                                                      19                                                             Time:          1:30 p.m.
                                                                                                                                     Place:         Courtroom 1368
                                                                      20                                                                            Roybal Federal Building
                                                                                                                                                    255 E. Temple Street
                                                                      21                                                                            Los Angeles, California 90012

                                                                      22                                                             Judge:         Hon. Vincent P. Zurzolo

                                                                      23
                                                                                    PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                      24
                                                                           as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                      25
                                                                           of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                      26
                                                                           Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                      27
                                                                           1
                                                                            The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                      28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ               Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39           Desc
                                                                                                            Main Document    Page 2 of 52


                                                                       1   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                       2   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                       3   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                       4   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                       5   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                       6   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                       7   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                       8   extent and in the manner as may be set forth in such objection or request, or as ordered by the Court

                                                                       9   before the voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia, the debtor

                                                                      10   and debtor in possession herein (the “Debtor” or “YT”), will object (the “Objection”) to claim

                                                                      11   number 21, filed by Chongqing LeTV Commercial Factoring Co (the “Claim”), on the grounds that
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   the Claim was transferred to LETV Investment Management (Beijing) Co., Ltd (the “Claim
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Transferee”), a third party who has not filed a proof of claim in this case, and that, consequently, the
                                            ATTOR NE YS A T L AW




                                                                      14   Claimant is not a creditor of the Debtor.

                                                                      15              A true and correct copy of the Claim is attached to the Notice of Objection to Claim, which

                                                                      16   has been served on Claimant.

                                                                      17              PLEASE TAKE FURTHER NOTICE that the Objection has been served upon Claimant

                                                                      18   and all parties entitled thereto and is based upon the supporting Memorandum of Points and

                                                                      19   Authorities and Declarations of Yueting Jia, Luetian Sun, Xiangxiang Zuo and Shan He, the

                                                                      20   statements, arguments and representations of counsel who appear at the hearing regarding the

                                                                      21   Objection, the files and records in the above-captioned case, any evidence properly before the court

                                                                      22   prior to or at the hearing regarding the Objection and all matters of which the court may properly

                                                                      23   take judicial notice.

                                                                      24              PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                      25   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                      26   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to the

                                                                      27   hearing date. Responses must contain a written statement of all reasons the Objection is opposed

                                                                      28
                                                                           2
                                                                               Disclosure Statement Order, 6 at ¶17(e).
                                                                                                                                2
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                Desc
                                                                                                         Main Document    Page 3 of 52


                                                                       1   and must include declarations and copies of all documentary evidence on which the responding party

                                                                       2   intends to rely. Responses must be filed either electronically or at the following location:

                                                                       3

                                                                       4                                       United States Bankruptcy Court
                                                                                                                 Attention: Clerk’s Office
                                                                       5                                            255 E. Temple Street
                                                                                                                  Los Angeles, CA 90012
                                                                       6

                                                                       7            PLEASE TAKE FURTHER NOTICE that if a response is not timely filed and served, the

                                                                       8   Debtor will request that the Court grant the relief requested in the Objection without further notice or

                                                                       9   hearing.

                                                                      10            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the

                                                                      11   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   determines that the Objection involves disputed factual issues or will require presentation of
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   substantial evidence or argument.
                                            ATTOR NE YS A T L AW




                                                                      14            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining

                                                                      15   the Debtor’s objection to the Claim; (ii) disallowing the Claim in its entirety; and (iii) granting the

                                                                      16   Debtor such other and further relief as may appropriate under the circumstances.

                                                                      17
                                                                           Dated:     April 2, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                      18

                                                                      19                                                  By        /s/ Malhar S. Pagay
                                                                                                                                    Richard M. Pachulski
                                                                      20                                                            Jeffrey W. Dulberg
                                                                                                                                    Malhar S. Pagay
                                                                      21
                                                                                                                                    Counsel for Debtor and Debtor in
                                                                      22                                                            Possession
                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                3
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39              Desc
                                                                                                         Main Document    Page 4 of 52


                                                                       1                                MEMORANDUM OF POINTS AND AUTHORITIES

                                                                       2                                                      I.
                                                                       3                                             JURISDICTION
                                                                       4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§157 and 1334.

                                                                       5   Venue is proper pursuant to 28 U.S.C. §§1408 and 1409. The statutory predicates for the relief

                                                                       6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C.

                                                                       7   §§101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                       8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                       9                                                     II.
                                                                      10                                             BACKGROUND
                                                                      11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                            ATTOR NE YS A T L AW




                                                                      14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                      15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                      16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                      17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                      18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket

                                                                      19   No. 45]. The Committee consists of the following members: (i) Ping An Bank., Ltd. Beijing Branch;

                                                                      20   (ii) China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye Investment Management Center

                                                                      21   LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v) Shanghai Qichengyueming

                                                                      22   Investment Partnership Enterprise.

                                                                      23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                      24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                      25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                      26   given by mail to the Debtors’ creditors and interest holders.

                                                                      27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                      28   transferred the Chapter 11 Case to this Court.

                                                                                                                              4
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                Desc
                                                                                                         Main Document    Page 5 of 52


                                                                       1   B.      Approval of the Debtor’s Disclosure Statement

                                                                       2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                       3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                       4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                       5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                       6   Code [Docket No. 464] (the “Plan”) (the “Plan”), and granted other relief.

                                                                       7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                       8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                       9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                      10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                      11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   ¶17(e).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                           C.      The Claim
                                                                      14

                                                                      15           A true and correct copy of the Claim is attached hereto as Exhibit “A”. The Claim was transferred

                                                                      16   to the Claim Transferee, as stated in the Agreement on Transfer of Credit and Debt (the “Deed of

                                                                      17   Assignment”), attached hereto as Exhibit “B”. Attached hereto as Exhibit “C” is an English translation
                                                                      18   of the Deed of Assignment. The Claim Transferee is a third party who has not filed a proof of claim in
                                                                      19
                                                                           this Chapter 11 Case.
                                                                      20

                                                                      21                                                     III.

                                                                      22                                                ARGUMENT

                                                                      23   A.      Procedural Requirements for Objections to Claims

                                                                      24           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as follows:

                                                                      25   “An objection to an allowance of a claim shall be in writing and filed. A copy of the objection with

                                                                      26   notice of the hearing thereon shall be mailed or otherwise delivered to the claimant . . . at least thirty

                                                                      27   days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                      28           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                                                                               5
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                Desc
                                                                                                         Main Document    Page 6 of 52


                                                                       1   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                       2   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                       3   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                       4   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                       5   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                       6   hereon, the Trustee will have complied with Bankruptcy Rule 3007.

                                                                       7   B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                       8           With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,

                                                                       9   that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the

                                                                      10   amount of such claim in lawful currency of the United States as of the date of the filing of the

                                                                      11   petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   for a reason other than because such claim is contingent or unmatured ….”
                                            ATTOR NE YS A T L AW




                                                                      14   C.      Burden of Proof
                                                                      15           All allegations set forth in a properly filed proof of claim are taken as true and, if the

                                                                      16   allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof

                                                                      17   of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.

                                                                      18   §502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which

                                                                      19   claims are based in order to carry its burden of establishing a prima facie case against the debtor.

                                                                      20   Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a

                                                                      21   claim should not be allowed if that claim is unenforceable against the debtor and property of the

                                                                      22   debtor, under any agreement or applicable law. 11 U.S.C. §502(b)(1).

                                                                      23           Once the objector raises “facts tending to defeat the claim by probative force equal to that of

                                                                      24   the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623

                                                                      25   (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a

                                                                      26   preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated

                                                                      27   Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).

                                                                      28   “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In

                                                                                                                                6
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ             Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39              Desc
                                                                                                          Main Document    Page 7 of 52


                                                                       1   considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying

                                                                       2   records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d

                                                                       3   955, 957-958 (9th Cir. 1998).

                                                                       4   D.      The Claim Should Be Disallowed for Plan Voting Purposes
                                                                       5           Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow

                                                                       6   a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       7   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                       8   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                       9   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                      10   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                      11   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy
                                            ATTOR NE YS A T L AW




                                                                      14   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa. 1990);

                                                                      15   Collier on Bankr. ¶9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                      16   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                      17           The Claimant is not the holder of the Claim. To the best of the Debtor’s knowledge, the

                                                                      18   Claim Transferee has not filed a proof of claim in this Chapter 11 Case. Accordingly, it should be

                                                                      19   disallowed in its entirety.

                                                                      20

                                                                      21                                                     IV.
                                                                      22                                  GENERAL RESERVATION OF RIGHTS

                                                                      23           The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                      24   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                      25   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                      26   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                      27   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                      28   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                                                                               7
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39              Desc
                                                                                                         Main Document    Page 8 of 52


                                                                       1   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                       2   holders of any such claims.

                                                                       3                                                     V.

                                                                       4                                                  NOTICE

                                                                       5            The Debtor will serve copies of this Objection on: (a) the Claimant, (b) the Office of the

                                                                       6   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                       7   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002
                                                                                                                          VI.
                                                                       8

                                                                       9                                               CONCLUSION

                                                                      10            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                      11   relief requested herein and granting the Debtor such other and further relief as is just and proper.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           Dated:              2 2020
                                                                                        April __,                        PACHULSKI STANG ZIEHL & JONES LLP
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14
                                                                                                                         /s/ Malhar S. Pagay
                                                                      15                                                 Richard M. Pachulski
                                                                                                                         Jeffrey W. Dulberg
                                                                      16                                                 Malhar S. Pagay
                                                                      17                                                 Attorneys for Debtor and Debtor in Possession
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                               8
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ               Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                          Desc
                                                                                                            Main Document    Page 9 of 52


                                                                       1                                         DECLARATION OF LUETIAN SUN

                                                                       2              I, Luetian Sun, declare as follows:

                                                                       3              1.       I am one of Debtor’s advisors who assist the Debtor with various financial and

                                                                       4   business matters. I also have served as Faraday & Future, Inc.’s (“FF”) Investor Relations

                                                                       5   Coordinator since January 2019. Prior to joining FF, I received a bachelor’s degree in civil

                                                                       6   engineering from Beijing University’s School of Civil Engineering and Architecture and a Master of

                                                                       7   Business Administration degree from the University of California at Riverside.

                                                                       8              2.       I am in regular communication with the Debtor’s professionals, including legal

                                                                       9   counsel.

                                                                      10              3.       I submit this Declaration (the “Declaration”) in support of the Debtor’s Objection to

                                                                      11   Claim 21 Filed by Chongqing LeTV Commercial Factoring Co. (the “Objection”)3.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12              4.       If I were called to testify as a witness in this matter, I could and would competently
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   testify to each of the facts set forth herein.
                                            ATTOR NE YS A T L AW




                                                                      14              5.       At the direction of the Debtor, I have reviewed and analyzed the Claim that is the

                                                                      15   subject of the Objection, and have discussed my findings with both the Debtor and his legal counsel.

                                                                      16   Based on my analysis, I have found that that, in accordance with the Paper of Civil Mediation of

                                                                      17   Beijing High People’s Court (the “Deed of Assignment”), the Claim was transferred to LETV

                                                                      18   Investment Management (Beijing) Co., Ltd, a third party who has not filed a proof of claim in this

                                                                      19   case. The Claim should therefore be disallowed in its entirety for purposes of voting on the Plan.

                                                                      20              I declare under penalty of perjury under the laws of the United States of America that the

                                                                      21   foregoing is true and correct.

                                                                                      Executed on this ____                       Los Angeles
                                                                                                       2nd day of April, 2020, at _______________, California.
                                                                      22

                                                                      23

                                                                      24                                                                    ____________________________
                                                                      25                                                                    Luetian Sun

                                                                      26
                                                                      27

                                                                      28   3
                                                                               Capitalized terms not defined herein shall have the same meaning ascribed to them in the Objection.

                                                                                                                                        9
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ               Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                          Desc
                                                                                                            Main Document    Page 10 of 52


                                                                       1                                          DECLARATION OF XIANGXIANG ZUO
                                                                       2
                                                                                      I, Xiangxiang Zuo, declare as follows:
                                                                       3
                                                                                      1.       I am an advisor to Yueting Jia (the “Debtor”), the debtor and debtor in possession
                                                                       4
                                                                           herein.
                                                                       5
                                                                                      2.       Except as otherwise stated, all facts contained within this declaration are based upon
                                                                       6
                                                                           personal knowledge, my review of books and records of the Debtor, and the proofs of claim filed in
                                                                       7
                                                                           this case in order to assist in the preparation of this declaration. If called upon to testify, I would
                                                                       8
                                                                           testify to the facts set forth in this Declaration. I am authorized to submit this declaration on behalf
                                                                       9
                                                                           of the Debtor.
                                                                      10
                                                                                      3.       I make this declaration in support of the Objection to Claim 21 Filed by Chongqing
                                                                      11
                                                                           LeTV Commercial Factoring Co. (the “Objection”)4. On March 9, 2020, I instructed Yan Cao to
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           locate documents pertinent to the alleged claim of Chongqing LeTV Commercial Factoring Co. (the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                           “Claimant”) in the amount of $23,002,452.00 as indicated on Claim #21. On March 9, 2020, Yan
                                                                      14
                                                                           Cao provided me with a copy of the deed of assignment (the “Deed of Assignment”), pursuant to
                                                                      15
                                                                           which the Claimant transferred its debt to LETV Investment Management (Beijing) Co., Ltd, a third
                                                                      16
                                                                           party who has not filed a proof of claim in this case. Cao Yan served as the Records Custodian of the
                                                                      17
                                                                           finance department at LESHI Holding (Beijing) Co. Ltd. when the Deed of Assignment was
                                                                      18
                                                                           executed.
                                                                      19
                                                                                      4.       I have reviewed the Deed of Assignment with Miao Zhang, general legal consultant
                                                                      20
                                                                           to the Debtor. Attached hereto as Exhibit “B” is a true and correct copy of the Deed of Assignment
                                                                      21
                                                                           obtained from Cao Yan. Attached hereto as Exhibit “C” is an English translation of the Deed of
                                                                      22
                                                                           Assignment.
                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28   4
                                                                               Capitalized terms not defined herein shall have the same meaning ascribed to them in the Objection.

                                                                                                                                        10
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39            Desc
                                                                                                         Main Document    Page 11 of 52


                                                                       1           I declare under penalty of perjury under the laws of the United States of America that the

                                                                       2   foregoing is true and correct.

                                                                       3           Executed this 2nd day of April, 2020, at _______________, China.

                                                                       4

                                                                       5

                                                                       6

                                                                       7                                                      Xiangxiang Zuo

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                             11
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ               Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                          Desc
                                                                                                            Main Document    Page 12 of 52


                                                                       1                                         DECLARATION OF SHAN HE

                                                                       2              I, Shan He, declare as follows:

                                                                       3              1.       I am a Chinese translator, simultaneous interpreter and localization project manager

                                                                       4   employed since April 2017 by (a) Yueting Jia, the debtor and debtor in possession (the “Debtor”),

                                                                       5   that has filed a voluntary petition under chapter 11 of title 11 of the United States Code (the

                                                                       6   “Bankruptcy Code”) commencing the above-captioned bankruptcy case (the “Chapter 11 Case”),

                                                                       7   and (b) Faraday Future (“FF”), an entity in which the Debtor holds an indirect interest.

                                                                       8              2.       I am a native speaker of Chinese (Mandarin) and maintain full professional fluency in

                                                                       9   English. I hold a Bachelor of Science degree in English from Beijing Language and Culture

                                                                      10   University and a Master of Arts in Translation and Interpretation (Chinese – English) degree from

                                                                      11   the Monterey Institute of International Studies (“MIIS”). I am certified in Simultaneous and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Consecutive Interpretation between English and Chinese by MIIS. I currently provide translation
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   services for the Debtor and his General Counsel. Prior to my work with the Debtor and FF, I have
                                            ATTOR NE YS A T L AW




                                                                      14   provided interpretation and translation services for a variety of organizations, including the United

                                                                      15   Nations Institute for Training & Research (UNITAR), Syntes Language Group, and the Austrian

                                                                      16   Embassy.

                                                                      17              3.       The Debtor is not fluent in English. Accordingly, in the ordinary course of his

                                                                      18   business and personal affairs that require him to communicate in English either orally or in writing,

                                                                      19   he employs interpreters/translators like me who are fluent in both English and Chinese.

                                                                      20              4.       I am in regular communication with the Debtor’s professionals, including legal

                                                                      21   counsel.

                                                                      22              5.       I submit this Declaration (the “Declaration”) in support of the Debtor’s Objection to

                                                                      23   Claim 21 Filed by Chongqing LeTV Commercial Factoring Co. (the “Objection”)5.

                                                                      24              6.       If I were called to testify as a witness in this matter, I could and would competently

                                                                      25   testify to each of the facts set forth herein.

                                                                      26              7.       At the direction of the Debtor, I have reviewed the Deed of Assignment attached

                                                                      27   hereto as Exhibit “B” and Exhibit “C,” an English translation of the Deed of Assignment.

                                                                      28   5
                                                                               Capitalized terms not defined herein shall have the same meaning ascribed to them in the Objection.

                                                                                                                                        12
                                                                           DOCS_LA:328741.3 46353/002
                                                                       Case 2:19-bk-24804-VZ            Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39             Desc
                                                                                                         Main Document    Page 13 of 52


                                                                       1           8.       To the best of my knowledge, the English translation accurately reflects the contents

                                                                       2   and meaning of the original Deed of Assignment.

                                                                       3

                                                                       4           I declare under penalty of perjury under the laws of the United States of America that the

                                                                       5   foregoing is true and correct.

                                                                       6           Executed on this 2nd                           Long Beach California.
                                                                                                    ____ day of April, 2020, at _______________,

                                                                       7

                                                                       8
                                                                                                                                   ____________________________
                                                                       9                                                           Shan He

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                              13
                                                                           DOCS_LA:328741.3 46353/002
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 14 of 52




                              EXHIBIT A
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 15 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 16 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 17 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 18 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 19 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 20 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 21 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 22 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 23 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 24 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 25 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 26 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 27 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 28 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 29 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 30 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 31 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 32 of 52




                            EXHIBIT B
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 33 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 34 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 35 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 36 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 37 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 38 of 52
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 39 of 52




                            EXHIBIT C
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 40 of 52




                        北京市高级人民法院
                               民事调解书
                    Paper of Civil Mediation
                                      of
                  Beijing High People’s Court
                                                         (2018) JMC No. 80
      原告：乐视影业（北京）有限公司，住所地北京市怀柔区杨宋镇
 凤翔东大街 9 号 A 座 1002 室。
      Plaintiff: LETV Film (Beijing) Co., Ltd, with the address at Room
 1002, Tower A, No.9, Fengxiang East Street, Yangsong Town, Huairou
 District, Beijing.
      法定代表人：张昭，董事长。
      Legal representative: ZHANG Zhao, the Chairman.
      委托诉讼代理人：李凡，北京初亭律师事务所律师。
     Authorized Representative: LI Fan, a lawyer of Beijing Chuting Law
 Firm.
      委托诉讼代理人：姚杰，北京初亭（天津）律师事务所律师。
     Authorized Representative: YAO Jie, a lawyer of Beijing Chuting Law
 Firm(Tianjin).
      被告：贾跃亭，男，1973 年 12 月 15 日出生，汉族，住山西省临
 汾市尧都区解放西路 31 号。


                                                                            1
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 41 of 52

      Respondent: JIA Yueting, male, born on December 15, 1973, Han
 Nationality, living at No.31, Jiefang West Road, Yaodu District, Linfen
 City, Shanxi Province.
      委托诉讼代理人：邹义，北京中书律师事务所律师。
     Authorized Representative: ZOU Yi, a lawyer of Beijing Zhongshu
 Law Firm.
      委托诉讼代理人：付玉琴，北京中书律师事务所律师。
     Authorized Representative: FU Yuqin, a lawyer of Beijing Zhongshu
 Law Firm.
      被告：乐视控股（北京）有限公司，住所地北京市朝阳区姚家园
 路 105 号 3 号楼 10 层 1102
      Respondent: LETV Holdings (Beijing) Co., Ltd, with the address at
 Room 1102, 10/F, Building 3, No. 105 Yaojiayuan Road, Chaoyang District,
 Beijing
      法定代表人：吴孟，经理。
      Legal Representative: WU Meng, Manager
      委托诉讼代理人：孟凡杰，北京中书律师事务所律师。Authorized
 Representative: MENG Fanjie, a lawyer of Beijing Zhongshu Law Firm.
      委托诉讼代理人：王小倩，北京中书律师事务所律师。
     Authorized Representative: WANG Xiaoqian, a lawyer of Beijing
 Zhongshu Law Firm.
      原告乐视影业（北京）有限公司（以下简称乐视影业公司）与被
 告贾跃亭、被告乐视控股公司（北京）有限公司（以下简称乐视控股
 公司）质押合同纠纷一案，本院于 2018 年 5 月 21 日立案后，依法适
 用普通程序，公开开庭进行了审理。
      The court held a public hearing after accepting on May 21, 2018 the
 case of dispute over pledge contract between the Plaintiff LETV Film
 2
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 42 of 52

 (Beijing) Co., Ltd (“LETV Film”) and the Respondents JIA Yueting, LETV
 Holdings (Beijing) Limited (“LETV Holdings”) in accordance with the
 general procedures.




                                                                            3
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 43 of 52




      本案审理过程中，各方当事人自行和解达成如下协议，并于 2019
 年 3 月 20 日，请求人民法院确认：
      During the hearing of this case, the parties reached the following
 agreement through settlement, and applied to the court on March 20, 2019
 for confirmation:
      第一条【债务确认】
      Article 1 [Debt Confirmation]
      1.    乐视影业公司与乐视控股公司、贾跃亭于 2017 年 4 月 21 日
 签订的《借款协议》，以及贾跃亭与乐视影业公司于同日签订的《股
 权质押合同》均合法有效，乐视影业公司对贾跃亭的质权经登记已依
 法设立。
      1.     The Loan Agreement signed by LETV Film, LETV Holdings
 and JIA Yueting on April 21, 2017, as well as the Equity Pledge Contract
 signed by JIA Yueting and LETV Film on the same day, are both legal and
 valid. The pledge right that LETV Film enjoys over JIA Yueting has been
 registered and established in accordance with law.



 4
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 44 of 52

      2.    截至本协议（即本案和解协议）签署之日，乐视控股公司在
 上述《借款协议》项下，尚欠乐视影业公司的借款本金数额为人民币
 3 亿元，该借款本金的还款期限已于 2017 年 4 月 24 日届满。
      2.     As of the date of this agreement (this Settlement Agreement),
 LETV Holdings still owes LETV Film the loan principal of RMB 300
 million under the Loan Agreement, and the repayment term of the loan
 principal expired on April 24, 2017.
      3.    乐视影业公司对贾跃亭享有的质权标的为贾跃亭的质押股
 票，本协议所指质押股票具体为：贾跃亭名下的乐视网公司 3262 万股
 股票（股票代码：300104）及质押期间产生的派生权益（包括股息「红
 利等孳息或派生股票等其他权益，如有）。贾跃亭应以其质押股票就
 《借款协议》项下 3 亿元借款本金向乐视影业公司承担质押担保责任。
      3.     The pledge right that LETV Film enjoys over JIA Yueting is
 based on the pledged shares of JIA Yueting, i.e. the 32.62 million shares
 (stock code: 300104) of LETV under the name of JIA Yueting and the
 derived rights and interests thereof generated during the pledge (including
 dividends and other interests such as derived stocks, if any). JIA Yueting
 shall bear the pledge guarantee liability to LETV Film for the loan principal
 of RMB 300 million under the Loan Agreement with its pledged shares.




                                                                             5
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 45 of 52




      第二条【债务清偿】
      Article 2 [Debt Settlement]
      1.    就本协议第一条【债务确认】的借款本金，在本协议签署并
 经北京市高级人民法院确认且出具的《民事调解书》生效后，乐视控
 股公司承诺分期向乐视影业公司偿还：第一期于《民事调解书》生效
 后二日内偿还人民币 1 亿元；第二期于 2019 年 7 月 25 日前偿还人民
 币 1 亿元；第三期于 2019 年 9 月 25 日前偿还人民币 1 亿元。
     1.     LETV Holdings promises to repay LETV Film the loan principal
 under Article 1 [Debt Confirmation] in installments after the Agreement is
 signed and the Paper of Civil Mediation issued by the Beijing High People’
 s Court takes effect. To be specific, the 1st installment of RMB 100 million
 shall be repaid within 2 days after the Paper of Civil Mediation takes effect,
 the 2nd installment of RMB 100 million shall be repaid before July 25, 2019,
 and the 3rd installment of RMB 100 million shall be repaid before
 September 25, 2019.
      2.    除本协议第一条所确认的借款本金外，乐视影业公司不再向
 乐视控股公司、贾跃亭主张该本金所产生的利息、损害赔偿金、资金
 占用费、违约金以及实现债权产生的费用等。
      2.    In addition to the loan principal mentioned in Article 1 hereof,
 LETV Film will no longer claim from LETV Holdings and JIA Yueting the
 interests, damages, capital occupation fees, liquidated damages and
 expenses incurred in realizing the creditor's rights on the principal.
      3.    乐视影业公司确认并承诺：放弃根据《中华人民共和国民事
 诉讼法》第二百五十三条规定加倍计算的迟延履行期间的债务利息。




 6
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 46 of 52

      3.     LETV Film acknowledges and undertakes to waive the interests
 on its debts for the delayed performance period calculated at double rate in
 accordance with Article 253 of the Civil Procedure Law of the People's
 Republic of China.
      第三条【优先受偿权】
      Article 3 [Priority in Compensation]
      1.    乐视影业公司对贾跃亭质押股票的处置价款享有优先受偿
 权。
      1.    LETV Film has the priority to be compensated from the
 proceeds from the disposal of the pledged shares of JIA Yueting.
      2.    北京市高级人民法院就本案制作的《民事调解书》生效后，
 乐视影业公司有权立即向人民法院申请强制执行，在借款本金人民币
 3 亿元范围内，立即对本协议第一条第 3 项项下的质押股票行使质权，
 即乐视影业公司可以该股票折价或以拍卖、变卖该股票所得的价款优
 先受偿。
      2.    LETV has the right to immediately apply to the People's Court
 for enforcement of the Paper of Civil Mediation issued by the Beijing High
 People’s Court. LETV Film shall have the right to immediately exercise the
 pledge right over the pledged shares under Article 1.3 hereof within the
 scope of the loan principal of RMB 300 million. That is, LETV Film may
 have priority to be compensated with the proceeds from the discount sale,
 auction or disposal of the shares.




                                                                            7
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 47 of 52



      3.    贾跃亭对乐视影业公司行使质权应给予配合及协助。
      3.    JIA Yueting shall cooperate and assist LETV Film in exercising
 the pledge right.
      第四条【诉讼费用】
      Article 4 [Litigation Fee]
      (2018)京民初 80 号案件受理费按照法院计算的实际数额减半收取
 后，由乐视影业公司承担。
    LETV Film will bear the fee of accepting the case numbered “(2018)
 JMC No.80” after the actual amount calculated by the Court is halved.
      第五条【替代】
      Article 5 Supersedes
      本协议生效前以书面方式或非书面方式所作说明、承诺、证明、
 意向或者协议等(包括《借款协议》、《股权质押合同》)，均被本协
 议所取代，相关内容以本协议为准。
      Any statement, commitment, certificate, intention or agreement
 (including the Loan Agreement and the Equity Pledge Contract) made in
 written or unwritten form before this Agreement takes effect shall be
 superseded by this Agreement, and the relevant contents shall be subject to
 this Agreement.
      第六条【保密】
      Article 6 Confidentiality
      各方均应对本协议的内容及本协议涉及业务的文件文本、信息资
 料承担保密责任，未经其他方书面许可，不得向任何第三方披露。但
 各方基于法律法规规定履行信息披露义务而作出的披露除外。




 8
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 48 of 52

      Each party shall keep confidential the contents of this Agreement and
 the documents, texts and information related to the business hereunder, and
 shall not disclose them to any third party without the written consent of the
 other party, except for the disclosure made by each party for fulfilling the
 disclosure obligations under laws and regulations.
      第七条【生效】
      Article 7 Validity
      本协议经原告乐视影业公司加盖公章，二被告的委托代理人签署
 后生效，至本协议约定的义务履行完毕之日终止。
      This Agreement shall come into force upon being sealed by the
 plaintiff LETV and signed by the authorized representatives of the two
 defendants, and shall terminate on the date when the obligations hereunder
 are fulfilled.
      第八条【其他】
      Article 8 [Miscellaneous]
      本协议一式四份，三方各持有一份，一份提交北京市高级人民法
 院办理司法确认及出具《民事调解书》等司法文书之用。
      This Agreement is made in quadruplicate, with each party holding one
 copy and one copy being submitted to the Beijing High People’s Court for
 judicial confirmation and the issuance of the Paper of Civil Mediation and
 other judicial documents.
      上述协议，不违反法律规定，本院予以确认。
      The court confirms that the above Agreement does not violate the law.




                                                                             9
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 49 of 52




      案件受理费 1590738 元，减半收取即 795369 元，按照上述各方当
 事人自行和解达成的协议的约定，由原告乐视影业（北京）有限公司
 负担（已交纳）。
       The case acceptance fee of RMB 1,590,738, which is RMB 795,369 by
 half, shall be borne by the plaintiff LETV (already paid) in accordance with
 the agreement reached by the parties through their settlement.
      本调解书经各方当事人签收后，即具有法律效力。
      This Paper of Civil Mediation shall have legal effect after it is signed
 by the parties.


                 审判长                                   容红
                 Chief Judge                           RONG Hong
                 审判员                                   夏林林
                 Judge                                 XIA Linlin
                 审判员                                   魏欣
                 Judge                                 WEI Xin


                                                 章：北京市高级人民法院
                                           Seal: Beijing High People’s Court
                                                 二〇一九年三月二十二日
                                                             March 22, 2019




 10
Case 2:19-bk-24804-VZ   Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39   Desc
                         Main Document    Page 50 of 52




                         本件与原文核对无异
           This document is identical with the original



                             书记员                         岳           琳
                             Clerk                       YUE      Lin




                                                                            11
            Case 2:19-bk-24804-VZ                 Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                                       Desc
                                                   Main Document    Page 51 of 52

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OBJECTION TO
 CLAIM 21 FILED BY CHONGQING LETV COMMERCIAL FACTORING CO.; MEMORANDUM OF
 POINTS AND AUTHORITIES AND DECLARATIONS OF LUETIAN SUN, XIANGXIANG ZUO AND
 SHAN HE IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and
 manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 501 Filed 04/02/20 Entered 04/02/20 21:59:39                                       Desc
                                              Main Document    Page 52 of 52


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
